      Case 1:20-cv-00208 Document 16 Filed on 02/03/21 in TXSD Page 1 of 1
                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                                                                                      February 03, 2021
                              UNITED STATES DISTRICT COURT                            Nathan Ochsner, Clerk
                               SOUTHERN DISTRICT OF TEXAS
                                 BROWNSVILLE DIVISION

UNITED STATES OF AMERICA,                         §
                                                  §
VS.                                               §    CIVIL ACTION NO. 1:20-CV-208
                                                  §
5.801 ACRES OF LAND, MORE OR LESS,                §
et al.,                                           §
                                                  §
        Defendants.

                                             ORDER

        In December 2020, Plaintiff United States of America filed this action against several

defendants to obtain possession of certain land on which to construct roads, fencing, and related

structures to help secure the border between the United States and Mexico. (Complaint in

Condemnation, Doc. 1; Declaration of Taking, Doc. 2)

       Defendants WB Farms, Inc. and Janet K. Wells move to stay construction and

condemnation proceedings, based on an executive order that President Biden issued and that

directed that work be paused on construction projects on the southern border wall. (Motion, Doc.

15) The Motion is unopposed. Accordingly, it is:

       ORDERED that Defendants WB Farms, Inc. and Janet K. Wells’s Unopposed Motion to

Stay Construction and Motion to Stay Condemnation Proceedings (Doc. 15) is GRANTED;

       ORDERED that the United States shall cease all work on the construction project on the

property at issue in this lawsuit for sixty days from the issuance of this Order;

       ORDERED that all deadlines in this lawsuit are canceled; and

       ORDERED that Defendants shall file a Status Update on April 5, 2021.

       Signed on February 3, 2021.

                                                      ____________________________
                                                      Fernando Rodriguez, Jr.
                                                      United States District Judge


1/1
